10
11
lz
is
14
15
16
17
18
19
20
Zid
22
23
24
25
26
20
28

Case 3:18-cr-01674-JLS Document 162 Filed 10/31/19 PagelD.456 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

January 2019 Grand Jury

UNITED STATES OF AMERICA, Case No. 18CR1674-JLS
Plaintiff, INDICTMENT
(Superseding)
Vv.

Pitle 18% U.sSeC.,; S@B,. 13459 +
CHRISTOPHER TOUPS (4), bie teens ee ae
.M VI RROE : gn Ee .
pe TORRE: LLARROEL (6) Wire Fraud; Title 18, U.S.c.,
PAUL CRAIG (7), sec. 287 - Making a False Claim;
Title 1b) Uss.t., See. F = Aiding
Defendants. and Abetting; Title 18, U.S.c.,
Sec. 981(a)(1)(C) and Title 28,
U.S.C., Sec. 2461(c) - Criminal
Forfeiture

 

 

 

 

The grand jury charges:

INTRODUCTORY ALLEGATIONS

 

hee The United States Department of Defense (DoD) is an agency of
the United States.

Zi. The Traumatic Servicemembers Group Life Insurance (TSGLI) is
an insurance funded by servicemembers and the Department of Defense, and
administered by the Prudential Insurance Company. It provides short-
term financial assistance to severely injured Servicemembers and
Veterans to assist them in their recovery from traumatic injuries. If
a Servicemember is injured, the TSGLI provides a tax-free, lump-sum
payment ranging from $25,000 to $100,000, depending on the severity and

type of injury. The losses eligible for payments include loss of sight,

APY:nlv(1):San Diego:10/31/19

 
10
11
12
LS
14
15
16
17
18
19
20
21
2
23
24
25
26
27

28

 

 

Case 3:18-cr-01674-JLS Document 162 Filed 10/31/19 PagelD.457 Page 2 of 8

hearing, speech, amputations, facial reconstruction, coma, burns, 15-
day hospitalizations and loss of “Activities of Daily" living due to
traumatic brain injury or other traumatic injuries.

33 Richard Cote (charged elsewhere) was a Chief Petty Officer and
an Explosive Ordinance Disposal Chief in the United States Navy stationed
in San Diego, California. He is a member of Explosive Ordinance Disposal
Expeditionary Support Unit One (“EOD ESU One”) in San Diego, California.

4, Kelene Meyer, aka Jacqueline Toups, (charged elsewhere) was
an officer in the United States Navy until January 2012. While serving
in the Navy, Meyer worked as a nurse.

5. Earnest Thompson (charged elsewhere) was an officer in the
United States Navy until January 2015. From March 2, 2011 through
January 31, 2015, Thompson was stationed in San Diego, California and
assigned to EOD ESU One.

©. CHRISTOPHER TOUPS was a Chief Petty Officer Construction
Mechanic in the United States Navy. From September 16, 2010 through
September 15, 2014, C. TOUPS was assigned to EOD ESU One in San Diego,
California.

he DR. MICHAEL VILLARROEL is a Commander in the United States
Navy. From March 1, 2010 until May 31, 2013, he was the medical officer
for the EOD ESU command stationed in San Diego, California.

8. PAUL CRAIG was an officer in the Navy from May 4, 2002 until
July 28, 2012. From June 15, 2009 until July 28, 2012, he was a Lieutenant
Commander and assigned to EOD ESU One.

Count 1

CONSPIRACY TO COMMIT WIRE FRAUD (18 U.S.C. § 1349)

 

9; Beginning in or about January 2012 and continuing to and
including December 2015 in the Southern District of California, and

2

 
10
11
12
LS
14
15
16
17
18
19
20
wil
22
23
24
ao
26
ZT

28

 

 

Case 3:18-cr-01674-JLS Document 162 Filed 10/31/19 PagelD.458 Page 3 of 8

elsewhere, defendants CHRISTOPHER TOUPS, DR. MICHAEL VILLARROEL, PAUL
CRAIG, Richard Cote (charged elsewhere), Earnest Thompson (charged
elsewhere), and Kelene Meyer (aka Jacqueline Toups, aka Kelene McGrath
(charged elsewhere) ) knowingly conspired and agreed with each other, and
other persons known and unknown to the Grand Jury, to commit wire fraud
~ that is, having devised with the intent to defraud a material scheme
to defraud and to obtain money and property by means of materially false
and fraudulent pretenses, representations and promises, for the purpose
of executing such scheme used and caused to be used interstate wire
communications, in violation of Title 18, United States Code,
Section 1343.
MANNER AND MEANS

10. It was part of the conspiracy that defendants TOUPS,
VILLARROEL, CRAIG, and others, devised a scheme to defraud others in
which it was reasonably foreseeable that wire communications would be
used to further the scheme, and the object of the conspiracy was to be
accomplished, in substance, as follows:

a. Defendants TOUPS, VILLARROEL, and CRAIG and others
induced the United States Department of Defense to pay money - through
the TSGLI program - based on false and fraudulent claims that the
defendants and others suffered severe and catastrophic injuries while
serving in the United States Navy;

b. To substantiate their claims, Defendants and others
attached materially false, fraudulent, and altered medical records to
their TSGLI applications;

Cc, Under penalty of law, defendants and others Signed the

TSGLI applications claiming that the application did not contain any

 
10
LL
12
13
14
Lo
16
17
18
Lg
20
21
22
23
24
20
26
27

28

 

 

Case 3:18-cr-01674-JLS Document 162 Filed 10/31/19 PagelD.459 Page 4 of 8

false statements when, in fact, the applications did contain numerous
false statements.
OVERT ACTS
ll. In furtherance of the conspiracy and to accomplish its object,
the following overt acts, among others, were committed within the
Southern District of California, and elsewhere:

a. On or about January 11, 2012, defendant PAUL CRAIG signed
and filed a fraudulent TSGLI Application falsely claiming that he had
an extended loss of activities of daily living for 113 days resulting
from a parachuting accident when, in fact, CRAIG had not had an extended
loss of daily living for 113 days. To substantiate his fraudulent claim,
CRAIG attached fraudulent medical records. Kelene Meyer, aka Jacqueline
Toups, (charged elsewhere) signed and certified the TSGLI application
as the medical reviewer knowing that the application was fraudulent.

b. On or about January 17, 2012, defendant C. TOUPS signed
and filed a fraudulent TSGLI Application falsely claiming he suffered
catastrophic injury on February 18, 2005 when he purportedly fell during
a training exercise. To substantiate his fraudulent claim, C. TOUPS
attached fraudulent medical records. Defendant VILLARROEL signed and
certified the TSGLI application as the medical reviewer knowing that the
application was fraudulent.

Gx On or about May 23, 2012, defendant CRAIG signed and
filed a fraudulent TSGLI Application falsely claiming that he was injured
on or about January 8, 2012 in an off-road vehicle accident. To
substantiate his fraudulent claim, CRAIG attached fraudulent medical
records. Defendant VILLARROEL signed and certified the MTSGLI
application as the medical reviewer knowing that the application was

fraudulent.

 
10
11
12
13
14
15
16
17
Ls
19
20
21
22
23
24
25
26
aT

28

 

 

Case 3:18-cr-01674-JLS Document 162 Filed 10/31/19 PagelD.460 Page 5 of 8

d. On or about June 6, 2012, Meyer (charged elsewhere)
signed and filed a fraudulent TSGLI Application falsely claiming she
suffered catastrophic injuries on April 2, 2002, when she purportedly
injured her shoulder falling off of a horse. To substantiate her
fraudulent claim, Meyer attached fraudulent medical records. Defendant
VILLARROEL signed and certified the TSGLI application as the medical
reviewer knowing that the application was fraudulent.

e. On or about March 19, 2013, Earnest Thompson (charged
elsewhere) signed and filed a fraudulent TSGLI Application falsely
claiming he suffered catastrophic injuries during May 2002, when he
purportedly broke his left leg, left foot, right knee, and right forearm
in a motorcycle accident. To substantiate his fraudulent claim, Thompson
altered the genuine medical records of C.C., an individual who suffered
a motorcycle accident on December 26, 2011, to make it appear that
Thompson suffered the injuries claimed in his TSGLI application.
Thompson then attached those false and fraudulent medical records to his
application. Defendant VILLARROEL Signed and certified the TSGLI
application as the medical reviewer knowing that the application was
fraudulent.

Eis On or about July 15, 2015 Richard Cote (charged
elsewhere) signed and filed a fraudulent TSGLI Application falsely
claiming he suffered catastrophic injuries on January 3, 2002, when he
purportedly fell from a ladder while taking down Christmas lights. To
substantiate his fraudulent claim, Cote altered the genuine medical
records of D.B., a United States Navy SEAL who suffered servere and
catastrophic injuries on October 4, 2004 when he fell from a helicopter
during a training exercise, to make it appear that Cote suffered the

injuries claimed in his TSGLI application. Cote then attached those

>

 
10
11
aes
13
14
LS
16
17
18
19
20
21
22
23
24
2a
26
ay

28

 

 

Case 3:18-cr-01674-JLS Document 162 Filed 10/31/19 PagelD.461 Page 6 of 8

false and fraudulent medical records to his application. Kelene Meyer
Signed and certified the TSGLI application as the medical reviewer
knowing that the application was fraudulent.

All in violation of Title 18, United States Code, Section 1349.

Counts 2-4
WIRE FRAUD (18 U.S.C. § 1343, § 2)

 

12. Paragraphs 1 through 8, 10 and 11 are realleged and
incorporated herein by reference.

13. On or about the dates set forth below, within the Southern
District of California, and elsewhere, defendants CHRISTOPHER TOURS;
PAUL CRAIG, and DR. MICHAEL VILLARROEL for the purpose of executing and
attempting to execute the above-described scheme to defraud and to obtain
money and property by means of materially false and fraudulent pretenses,
representations, and promises, transmitted and cause to be transmitted
in interstate commerce, the writings, signs, signals, pictures, and

sounds set forth below:
Count | Date Sender Receiver Communication | Defendants

 

 

 

 

2 April 9, Prudential | USAA $100,000 wire | TOUPS

2012 TSGLI Federal VILLARROEL
Savings
Bank
(Chula
Vista, CA)
3 April 19, | Prudential | USAA $75,000 wire | CRAIG TOUPS
2012 TSGLI Federal VILLARROEL
Savings
Bank

(San Diego,
CA)

4 June 18, Prudential | USAA $100,000 wire | CRAIG TOUPS
2012 TSGLI Federal VILLARROEL
Savings
Bank

(San Diego,
CA)

 

 

 

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1343 and 2.

6

 
10
11
12
13
14
L5
16
17
18
Lg
20
wd
22
23
24
25
26
27
28

 

 

Case 3:18-cr-01674-JLS Document 162 Filed 10/31/19 PagelD.462 Page 7 of 8

Counts 5-7

Making a False & Fraudulent Claim (18 U.S.C. § 287, § 2)

 

14. Paragraphs 1 through 8, 10 and 11 are realleged and
incorporated herein by reference.

15. On or about the dates listed below, within the Southern
District of California, defendants CHRISTOPHER TOUPS, PAUL CRAIG, and
DR. MICHAEL VILLARROEL knowingly made and presented, and caused to be
made and presented, to the United States Navy, an agency of the
Department of the Defense, claims against the United States for payment,
that is, that the named applicant suffered an injury that resulted in
the loss of activities of daily living as described in the application
entitling them to compensation under the TSGLI program, knowing that the

claim was false, fictitious or fraudulent:

 

 

 

 

 

Count Date Statement Defendants
5 January 17, 2012 TSGLI Application TOUPS
of Christopher VILLARROEL
TOUPS
6 January 11, 2012 TSGLI Application CRAIG
of Paul CRAIG TOUPS
VILLARROEL
7 May 23, 2012 TSGLI Application CRAIG
of Paul CRAIG TOUPS
VILLARROEL

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 287 and Bos
FORFEITURE ALLEGATION
16. The factual allegations contained in paragraphs 1 through 11
are realleged and incorporated herein by reference for the purpose of
alleging forfeiture.
17. Upon conviction of one or more of the offenses alleged in
Counts 1 through 4 of this Superseding Indictment and pursuant to

Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
7

 
10
LL
12
13
14
15
16
17
18
LS
20
21
22
23
24
25
26
et
28

 

 

Case 3:18-cr-01674-JLS Document 162 Filed 10/31/19 PagelD.463 Page 8 of 8

States Code, Section 2461(c), defendants CHRISTOPHER TOUPS, PAUL CRAIG,
and DR. MICHAEL VILLARROEL, shall forfeit to the United States any and
all property, real and personal, which constitutes or is derived from
proceeds traceable to the violations.
18. If any of the above-described forfeitable property, as a
result of any act or omission of the defendants -
a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a
third person;
Cc. Has been placed beyond the jurisdiction of the court; has
been substantially diminished in value; or
d. Has been commingled with other property which cannot be
subdivided without difficulty;
it is the intent of the United States, pursuant to Title 18, United
States Code, Section 982(b), to seek forfeiture of any property of the
defendants up to the value of the said property listed above as being
subject to forfeiture.
All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and
Title 28, United States Code, Section 2461(c).
DATED: October 31, 2019.

A TRUE BILL:

fod

Porepersbn

ROBERT S. BREWER, JR.
United States Attorney _

. AS.

Ass . Attorney

  

 
